DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
A REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to secondary battery.
Group II, claim(s) 6, drawn to method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of exposed electrode foil, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2017130821 A.  As demonstrated by the WO 2017130821 A, at least 

During a telephone conversation with Michael McLaughlin on June 14. 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-5. Affirmation of this election must be made by applicant in replying to this Office action. Claim6 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed July 11, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 102
1. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2. 	Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kifune et al. (WO 2017130821 A, machine translation is used for rejection below).

	As to claim 1, Kifune discloses a secondary battery [Abstract, 0009] comprising an electrode that includes a strip-shaped metal foil [0009] having both surfaces, mixture layers on both the surfaces [0010], 
	a metal foil exposed portion [Abstract], and insulating layers [Abstract], the metal foil exposed portion where the metal foil is exposed being formed in an end portion on one side in a width direction of the metal foil [0009-0010], the insulating layers being disposed on the mixture layers [Abstract] and on the metal foil exposed portion [0070],
	wherein the insulating layer includes a window portion at a position (element 32t of Fig. 12, 0015] corresponding to a boundary part between the mixture layer and the metal foil exposed portion, an end portion of the mixture layer being visually recognizable from the window portion.

    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale

(Kifune Fig. 12 annotated)
	As to claim 2, the rejection of claim 1 is incorporated Kifune discloses the window portion has an opening (Fig. 12), the end portion of the mixture layer being exposed from the opening (the insulating layer 35 can cover the entire negative electrode mixture layer 32b except for the tip of the tapered portion 32t. [Fig. 3, 0015]), the thin film portion having a thickness thinner than a part laminated on the mixture layer (thickness insulating layer being 5-20 µm as compared to 50-200 µm of the electrode slurry [0037])., the end portion of the mixture layer being visually recognizable through the thin film portion (Fig. 12).

	As to claim 3 and 4, the rejection of claim 1 is incorporated Kifune discloses the window portions are continuously and discontinuously disposed along the end portion of the mixture layer (the insulating layer 35 on the negative electrode 32, the negative electrode mixture layer including the tapered portion 32t of the negative electrode mixture layer 32b on one of the front and back sides of the negative electrode 32 [0071, Fig. 12])


    PNG
    media_image2.png
    476
    856
    media_image2.png
    Greyscale

(Kifune Fig. 12 annotated)

Allowable Subject Matter
3. 	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	
4. 	The following is a statement of reasons for the indication of allowable subject matter: the prior art is silent to the insulating layer having a first coating portion located on the electrode mixture layer and an insulating layer having a second coating portion on the metal foil with a window portion interposed between. Where the thickness of the second coating portion is greater than the thickness of the first coating portion. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727